DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on October 18, 2021 in which claims 1, 2, 4-29 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to the 35 USC 112 and the 35USC 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn, however the Applicant have to file a terminal disclaimer in order to overcome the double patenting rejection.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/329,340.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting an element and its function in claim 1 of the present application  such as  “wherein the receiver module is configured to receive from a first predetermined, or designated, other such apparatus its respective “apparatus operative” or “apparatus non-operative” signals” which is basically claim 2 of the copending,  ..
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

Allowable Subject Matter
5.	Claims 1, 2, 4-29 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection.
In regard to claims 1, 2, 4-21, the prior art of record fails to disclose:
“wherein the transmitter module is configured to transmit the “apparatus operative” or “apparatus non-operative” signal including to its own receiver module, and
wherein the receiver module is configured to receive from a first predetermined, or designated, other such apparatus its respective “apparatus operative” or “apparatus non- operative” signals.”
In regard to claims 22-29, the prior art of record fails to disclose:
“for each apparatus, transmitting its “apparatus operative” or “apparatus non-operative” signal,
for each apparatus, receiving at its receiver module “apparatus operative” or “apparatus non-operative” signals from a predetermined, or designated, one of the other apparatus,”.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661